Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  October 18, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152849(78)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 152849
  v                                                          COA: 318329
                                                             Wayne CC: 11-011939-FC
  ALEXANDER JEREMY STEANHOUSE,
             Defendant-Appellee.
  ________________________________________/

        On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to waive filing fees and to extend the time for filing a brief amicus curiae are
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  November 2, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 18, 2016